Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-28 are pending. Claims 1-6, 11-17, and 24-26 are rejected and examined below. Claims 7-10, 18-23, and 27-28 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Claim 1-8 and 10-14 in the reply filed on January
22, 2021 is acknowledged. Therefore, restriction is made final.
Claims 9, 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b)
as being drawn to a nonelected group, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on January 22, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "toward" in claims 5 and 6 is a relative term which renders the claim indefinite.  The term "toward" is not defined by the claim, the specification does not provide a standard 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (EP 2735283 A1).
Regarding Claim 1, King teaches a stent graft delivery system, comprising: a) a stent graft (e.g. Fig. 2-4, element 10) that includes i) a luminal graft component (e.g. Fig. 2-4, element 20; ¶ [0040]) having an outside surface, an inside surface, a proximal open end (e.g. Fig. 2-4, element 12; ¶ [0037]), a distal open end (e.g. Fig. 2-4, element 18; ¶ [0037]), and defining a lumen (e.g. Fig. 2-4, element 20; ¶ [0040]; tubes necessarily define a lumen), and ii) a plurality of stents extending longitudinally along the luminal wall (e.g. Fig. 2-4, elements 40, 50, 60, 70, 80, 90; the stents extend sequentially along the graft); b) a control rod extending longitudinally along the luminal graft component (e.g. Fig. 2-4, elements 110, 120; ¶ [0029]); and c) at least one ligature (e.g. Fig. 2-4, elements 240, 250, 260, 270, 280, 290) traversing at least one of the stents ligature (e.g. Fig. 2-4, 6-9b elements 50, 60, 110, 120, 240, 250, 260; ¶ [0040]) and controllably and releasably fixed to the control rod (e.g. ¶ [0054]), whereby control of the ligature at the control rod radially constricts the traversed stent (e.g. ¶ [0005], [0011]).
Regarding Claim 12, King teaches a stent graft delivery device wherein the control rod extends along the outside surface of the stent graft (e.g. Fig. 3, element 110, 120; ¶ [0040]).
wherein the stent traversed by the ligature is radially self-expanding (e.g. ¶ [0011], [0021], [0029]) and includes struts that define apices (e.g. Fig. 2a, elements 40, 50, 60, 70, 80, 90; The stents are shown defining apices in Fig. 2a), wherein the ligature traverses the struts of the stent (e.g. Fig. 2a, elements 210, 220, 230, 240, 250, 260, 270, 280; Ligatures shown traversing stents 40, 50, 60, 70, 80, 90), and whereby the radial constriction of the stent by the control rod is inherently reversible (e.g. ¶ [0056]; constriction is inherently reversible because the stent material is memory shape Nitinol).
Regarding Claim 17, King teaches a stent graft delivery device including a plurality of ligatures controllably and releasably fixed to the control rod and distributed along the control rod (e.g. (e.g. Fig. 2-4, elements 240, 250, 260, 270, 280, 290; ¶ [0054]), wherein at least a portion of the ligatures each traverse a stent of the stent graft (e.g. Fig. 2-4, elements 240, 250, 260, 270, 280, 290), whereby control of the ligature at the control rod constricts the traversed radially self-expanding stents in unison (e.g. ¶ [0005], [0011]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (EP 2735283 A1) and further in view of Kratzberg et al. (EP 2471498 A1).
Regarding Claim 2, King does not disclose the following features, however, Kratzberg teaches a stent graft including: a) a guidewire catheter extending through the lumen of the stent graft (e.g. Fig. 1b, elements 10; ¶ [0040]; Fig. 1b shows a portion of the catheter, element 106, extending through the lumen of a stent graft ), the guidewire catheter having a proximal end and a distal end (e.g. ¶ [0040]); b) a nose cone fixed to the distal end of the guidewire catheter (e.g. Fig. 1, element 102; ¶ [0040]); c) a proximal handle at the proximal end of the guidewire catheter (e.g. Fig. 1, element 47; ¶ [0042]); d) an introducer sheath (e.g. Fig. 1, element 12; ¶ [0041]) that at least partially contains the stent graft and the control rod (e.g. Fig. 1, elements 106, 112; ¶ [0041]), the introducer sheath having a proximal end and a distal end (e.g. ¶ [0042]); and e) a distal handle at the proximal open end of the introducer sheath (e.g. Fig. 1, element 3, 47; ¶ [0042], [0048]).
King and Kratzberg are concerned with the same field of endeavor as the present claims, namely, stent grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King such that the stent graft is incorporated in a delivery system as .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (EP 2735283 A1) and further in view of Kratzberg (EP 2471498 A1) and further in view of Roeder ‘812 (EP 2745812 A1).
Regarding Claim 3, King does not disclose the following features, however, Roeder ‘812 teaches a stent graft wherein the ligature is controlled by axial rotation of the control rod (e.g. Fig. 1-2, element 22; ¶ [0044], [0045]), whereby the ligature wraps around the control rod to thereby control constriction of the traversed stent (e.g. Fig. 1-2, elements 26a, 26b; ¶ [0044], [0045]).
King and Roeder ‘812 are concerned with the same field of endeavor as the present claims, namely, stent grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King such that the ligatures are wrapped around the release wire/rod such that the can be wrapped around the wire/rod as taught by Roeder ‘812 in order for a surgeon to manually expand or compress the graft while the graft is inside the body (Roeder ‘812, ¶ [0044], [0045], [0046]).
Regarding Claim 4, King does not disclose the following features, however, Roeder ‘812 teaches a stent graft wherein the control rod further includes a control rod handle at a proximal end of the control rod (e.g. Fig. 1, element 47; ¶ [0048], [0049])
King and Roeder ‘812 are concerned with the same field of endeavor as the present claims, namely, stent grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King such that the ligatures are wrapped around the release wire/rod such that the can be wrapped around the wire/rod as taught by Roeder ‘812 in order for a surgeon to manually expand or compress the graft while the graft is inside the body (Roeder ‘812, ¶ [0042], [0048]).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (EP 2735283 A1)  and further in view of Kratzberg (EP 2471498) and further in view of Roeder ‘812 (EP 2745812 A1) and further in view of Duffy (US 8926693 B2).
Regarding Claim 5, King does not disclose the following features, however, Duffy teaches a stent graft wherein the control rod handle (e.g. Fig. 20, element 112) is biased toward either the proximal handle or the distal handle (e.g. Fig. 20, element 108; control handle, element 112, biased towards proximal handle, element 108), whereby release of the control rod handle by the surgeon will cause the control rod handle to rotationally lock with the proximal handle or distal handle (e.g. Fig. 22, element 2003; Column 15, Lines 4-23; spring action of button locks knob in place so it can’t be turn unless operator applies pressure to the button on the knob).
King and Duffy are concerned with the same field of endeavor as the present claims, namely, stent grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King such that the release wires/control rod is controlled by a control handle with a safety locking mechanism as taught by Duffy in order to prevent unintentional rotation of the connected structures (Duffy, Column 15, Lines 18-19).
Regarding Claim 6, King does not disclose the following features, however, Duffy teaches a stent graft wherein the control rod handle rotationally locks with either the proximal handle or the distal handle by at least one member of the group consisting of friction, an interference fit, and ratcheting (Fig. 22; Column 15, Lines 4-23; interference fit is used).
King and Duffy are concerned with the same field of endeavor as the present claims, namely, stent grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King such that the safety locking mechanism uses an interference fit as .
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (EP 2735283 A1) and further in view of Kratzberg (EP 2471498) and further in view of Roeder ‘812 (EP 2745812 A1) and further in view of Duffy (US 8926693 B2) and further in view of Roeder ‘813 (EP 2745813 A1).
Regarding Claim 24, King does not disclose the following features, however, Roeder ‘813 teaches a stent graft wherein the luminal graft component defines a fenestration (e.g. Fig. 14, element 120; ¶ [0069]).
King and Roeder ‘813 are concerned with the same field of endeavor as the present claims, namely, stent grafts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King such that the stent graft has a fenestration in the graft material as taught by Roeder ‘813 in order for the stent graft to be placed in a main vessel in overlapping relationship with an intersecting branch vessel without interrupting flow (Roeder ‘813, ¶ [0030]).
Regarding Claim 25, Roeder ‘813 teaches a stent graft wherein the fenestration is bordered at least proximally or distally by the stents (e.g. Fig. 14, element 126; ¶ [0069], [0070])
Roeder ‘813 does not disclose the following features, however, King teaches a stent graft wherein the stents controlled by the ligature (e.g. Fig. 2-4, 6-9b elements 50, 60, 110, 120, 240, 250, 260; ¶ [0040]). Attaching the ligatures of King to the stent surrounded fenestrations of Roeder ‘813 is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
To reject a claim based on this rationale the following must be met:

(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the present instance:
(1) King teaches a graft stent wherein the stent have ligatures attached to them in order to change the diameter of the stent as discussed supra. Roeder ‘813 teaches a stent graft with fenestrations bordered by stents as discussed supra.
(2) A PHOSITA could have combined the inventions taught in King and Roeder ‘813 because attaching ligatures to stent struts or structures for manipulation of the shape and size of the graft is common in the art (Roeder ‘813, ¶ [0008]).  Each of the elements, the stent section and the welds, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because attaching ligatures to stent struts or structures for manipulation of the shape and size of the graft is common in the art (Roeder ‘813, ¶ [0008])
(4) There are no other relevant findings.
Regarding Claim 26, Roeder ‘813 teaches a stent graft wherein the fenestration is bordered both proximally and distally by the stents (e.g. Fig. 14, element 126; ¶ [0069], [0070])
stents controlled by the ligatures (e.g. Fig. 2-4, 6-9b elements 50, 60, 110, 120, 240, 250, 260; ¶ [0040]). Attaching the ligatures of King to the stent surrounded fenestrations of Roeder ‘813 is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In the present instance:
(1) King teaches a graft stent wherein the stent have ligatures attached to them in order to change the diameter of the stent as discussed supra. Roeder ‘813 teaches a stent graft with fenestrations bordered by stents as discussed supra.
(2) A PHOSITA could have combined the inventions taught in King and Roeder ‘813 because attaching ligatures to stent struts or structures for manipulation of the shape and size of the graft is common in the art (Roeder ‘813, ¶ [0008]).  Each of the elements, the stent section and the welds, perform the same function in combination as they would independently.
(3) The results of the combination were predictable because attaching ligatures to stent struts or structures for manipulation of the shape and size of the graft is common in the art (Roeder ‘813, ¶ [0008])
(4) There are no other relevant findings.
Allowable Subject Matter
Claims 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: No prior art reads on the specific claims. For Claim 11, no prior art has two telescoping tubes with aligned fenestrations and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774 


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774